Exhibit 10.2
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
STOCK OPTION AGREEMENT
 
 
(U.S. PERSONS)
 
This AGREEMENT is entered into as of the _____ day of __________, 2013 (the
“Date of Grant”).
 

BETWEEN:
TECKMINE INDUSTRIES, INC., a company incorporated pursuant to the laws of the
State of Nevada, with an office at 1880 Airport Drive, Ball Ground,
Georgia  30107
          (the “Company”)         AND:                               (the
“Optionee”)         WHEREAS:           A.  The Company’s board of directors (the
“Board”) has approved and adopted a 2013 Stock Option Plan (the “Plan”), whereby
the Board is authorized to grant stock options to purchase shares of common
stock of the Company to the directors, officers, employees and consultants of
the Company and its subsidiaries;       B. The Optionee is a director, officer,
employee or consultant of the Company or subsidiary of the Company; and       C.
The Company wishes to grant stock options to purchase a total of __________
Optioned Shares (as defined herein) to the Optionee, as follows:

 

 
 Incentive Stock Options
X
 Non Qualified Stock Options

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.  
DEFINITIONS

 
1.1 In this Agreement, the following terms shall have the following meanings:
 
(a)  
“Common Stock” means the shares of common stock of the Company;

 
(b)  
“Exercise Price” means $_____ per share;

 
(c)  
“Expiry Date”
means                                                                , 20__;

 
(d)  
“Notice of Exercise” means a notice in writing addressed to the Company at its
address first recited hereto (or such other address of which the Company may
from time to time notify the Optionee in writing), substantially in the form
attached as Schedule “B” hereto, which notice shall specify therein the number
of Optioned Shares in respect of which the Options are being exercised;

 
(e)  
“Options” means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 2.1 of this Agreement;

 
(f)  
“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

 
(g)  
“Securities” means, collectively, the Options and the Optioned Shares;

 
(h)  
“Shareholders” means holders of record of the shares of Common Stock;

 
(i)  
“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

 
(j)  
“Vested Options” means the Options that have vested in accordance with Section
2.2 of this Agreement.

 
1.2 Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan.
 
2.  
THE OPTIONS

 
2.1 The Company hereby grants to the Optionee, on the terms and conditions set
out in this Agreement and in the Plan, Options to purchase a total of __________
Optioned Shares at the Exercise Price.
 
2.2 The Options will vest in accordance with Schedule “A” to this
Agreement.  The Options may be exercised immediately after vesting.
 
2.3 The Options shall, at 5:00 p.m. (Pacific time) on the Expiry Date, expire
and be of no further force or effect whatsoever.
 
2.4 The Company shall not be obligated to cause the issuance, transfer or
delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Company, for the payment of the aggregate Exercise Price for all Optioned
Shares for which the Options shall have been exercised, and for satisfaction of
any tax withholding obligations associated with such exercise.
 
2.5 The Optionee shall have no rights whatsoever as a shareholder in respect of
any of the Optioned Shares (including any right to receive dividends or other
distribution therefrom or thereon) except in respect of which the Options have
been properly exercised in accordance with the terms of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
2.6 The Options will terminate in accordance with the provisions of the Plan.
 
2.7 Subject to the provisions of this Agreement and the Plan and subject to
compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination;
provided, however, that if the Optionee is subject to the reporting and
liability provisions of Section 16 of the Securities Exchange Act of 1934, as
amended, with respect to the Common Stock, the Optionee shall be precluded from
selling, transferring or otherwise disposing of any Common Stock underlying any
of the Options during the six months immediately following the grant of the
Options.  If less than all of the shares included in the vested portion of any
Options are purchased, the remainder may be purchased at any subsequent time
prior to the Expiry Date.  Only whole shares may be issued pursuant to the
exercise of any Options, and to the extent that any Option covers less than one
(1) share, it is not exercisable.
 
2.8 Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Schedule “B”) to the
President of the Company at its principal executive office, specifying the
number of Optioned Shares to be purchased and accompanied by payment in cash or
by certified check or cashier’s check in the amount of the full Exercise Price
for the Common Stock to be purchased.  In addition to payment in cash or by
certified check or cashier’s check and if agreed to in advance by the Company,
the Optionee or transferee of the Options may pay for all or any portion of the
aggregate Exercise Price by complying with one or more of the following
alternatives:
 
(a)  
by delivering to the Company shares of Common Stock previously held by the
Optionee, or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Options, which shares of Common
Stock received or withheld shall have a fair market value at the date of
exercise (as determined by the Board) equal to the aggregate exercise price to
be paid by the Optionee upon such exercise; or

 
(b)  
by complying with any other payment mechanism approved by the Board at the time
of exercise.

 
2.9 It is a condition precedent to the issuance of Optioned Shares that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with applicable laws.
 
2.10 Nothing in this Agreement shall obligate the Optionee to purchase any
Optioned Shares except those Optioned Shares in respect of which the Optionee
shall have exercised the Options in the manner provided in this Agreement or the
Plan.
 
2.11 Reference is made to the Plan for particulars of the rights and obligations
of the Optionee and the Company in respect of:
 
(a)  
the terms and conditions on which the Options are granted; and,

 
(b)  
a consolidation or subdivision of the Company’s share capital or an amalgamation
or merger;

 
all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents.
 
2.12 By accepting the Options, the Optionee represents and agrees that none of
the Optioned Shares purchased upon exercise of the Options will be distributed
in violation of applicable federal and state laws and regulations.  The Optionee
further represents and agrees to provide the Company with any other document
reasonably requested by the Company or the Company’s Counsel.
 
3.  
DOCUMENTS REQUIRED FROM OPTIONEE

 
3.1 The Optionee must complete, sign and return an executed copy of this
Agreement to the Company.
 
3.2 The Optionee shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.
 
4.  
SUBJECT TO STOCK OPTION PLAN

 
The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan.  A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Company.
 
 
3

--------------------------------------------------------------------------------

 
5.  
ACKNOWLEDGEMENTS OF THE OPTIONEE

 
5.1 The Optionee acknowledges and agrees that:
 
(a)  
the Securities have not been registered under the 1933 Act or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;

 
(b)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 
(c)  
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon a
review of publicly available information regarding the Company that is available
on the website of the United States Securities and Exchange Commission (the
“SEC”) at www.sec.gov (the “Company Information”);

 
(d)  
there are risks associated with an investment in the Securities;

 
(e)  
the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 
(f)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);

 
(g)  
the Company and others are entitled to rely upon the truth and accuracy of the
acknowledgements, representations, warranties, statements, covenants and
agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations, warranties, statements, covenants, and
agreements are no longer accurate or have been breached, the Optionee shall
promptly notify the Company, and the Optionee will hold harmless the Company
from any loss or damage it may suffer as a result of the Optionee’s failure to
correctly complete this Agreement;

 
(h)  
the Optionee has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks regarding the exercise of the Options and
the issuance of the Optioned Shares and with respect to applicable resale
restrictions and it is solely responsible (and the Company is in not any way
responsible) for compliance with applicable resale restrictions;

 
(i)  
the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

 
(j)  
the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of the Company’s common stock on the OTC Bulletin Board;

 
(k)  
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 
(l)  
no documents in connection with this Agreement have been reviewed by the SEC or
any state securities administrators;

 
(m)  
there is no government or other insurance covering any of the Securities; and

 
(n)  
this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

 
 
4

--------------------------------------------------------------------------------

 
6.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

 
The Optionee hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the closing)
that:
 
(a)  
the Optionee is a director or executive officer of the Company;

 
(b)  
if the Optionee is an employee or consultant of the Company or subsidiary of the
Company, the Optionee is a bona fide employee or consultant of the Company or
subsidiary of the Company;

 
(c)  
the Optionee is a U.S. Person;

 
(d)  
the Optionee has received and carefully read this Agreement and the Company
Information;

 
(e)  
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 
(f)  
the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Optionee is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Optionee;

 
(g)  
the Optionee:

 
(i)  
has adequate net worth and means of providing for its current financial needs
and possible personal contingencies,

 
(ii)  
has no need for liquidity in this investment, and

 
(iii)  
is able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and can afford the complete loss of such investment;

 
(h)  
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Optionee is providing
evidence of such knowledge and experience in these matters through the
information requested in this Agreement;

 
(i)  
the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Company’s various disclosure documents,
filed with the SEC;

 
(j)  
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Optionee, or
of any agreement, written or oral, to which the Optionee may be a party or by
which the Optionee is or may be bound;

 
(k)  
the Optionee is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Optionee has not
subdivided his interest in the Securities with any other person;

 
(l)  
the Optionee is not an underwriter of, or dealer in, the shares of the Company’s
common stock, nor is the Optionee participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 
(m)  
the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, statements, and
agreements contained in this Agreement, and agrees that if any of such
acknowledgements, representations, statements, and agreements are no longer
accurate or have been breached, the Optionee shall promptly notify the Company;

 
(n)  
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to acquire the
Securities;

 
 
5

--------------------------------------------------------------------------------

 
(o)  
if the Optionee is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Optionee has sole investment discretion with respect
to each such account, and the Optionee has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

 
(p)  
the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and,

 
(q)  
no person has made to the Optionee any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities,

 
(ii)  
that any person will refund the purchase price of any of the Securities,

 
(iii)  
as to the future price or value of any of the Securities, or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company’s common stock on the OTC Bulletin
Board.

 
7.  
ACKNOWLEDGEMENT AND WAIVER

 
The Optionee has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information contained in the
Company Information.  The Optionee hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Optionee might be entitled in connection with the
distribution of any of the Securities.
 
8.  
PROFESSIONAL ADVICE

 
The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal and state tax and
securities laws which may vary depending upon the individual circumstances of
the Optionee.  Accordingly, the Optionee acknowledges that he or she has been
advised to consult his or her personal legal and tax advisor in connection with
this Agreement and his or her dealings with respect to Options.  Without
limiting other matters to be considered with the assistance of the Optionee’s
professional advisors, the Optionee should consider: (a) whether upon the
exercise of Options, the Optionee will file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code and the implications of
alternative minimum tax pursuant to the Code; (b) the merits and risks of an
investment in the underlying Optioned Shares; and (c) any resale restrictions
that might apply under applicable securities laws.
 
9.  
LEGENDING OF SUBJECT SECURITIES

 
9.1 The Optionee hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
9.2 The Optionee hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.
 
10.  
RESALE RESTRICTIONS

 
Resale restrictions may apply.  Any resale of the Optioned Shares received upon
exercising any Options will be subject to resale restrictions contained in the
securities legislation applicable to the Optionee.  The Optionee acknowledges
and agrees that the Optionee is solely responsible (and the Company is not in
any way responsible) for compliance with applicable resale restrictions.
 
 
6

--------------------------------------------------------------------------------

 
11.  
NO EMPLOYMENT RELATIONSHIP

 
The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.
 
12.  
GOVERNING LAW

 
This Agreement is governed by the laws of the State of Nevada.
 
13.  
COSTS

 
The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.
 
14.  
SURVIVAL

 
This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.
 
15.  
ASSIGNMENT

 
This Agreement is not transferable or assignable.
 
16.  
CURRENCY

 
Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.
 
17.  
SEVERABILITY

 
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.
 
18.  
COUNTERPARTS AND ELECTRONIC MEANS

 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.
 
19.  
ENTIRE AGREEMENT

 
This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.
 
TECKMINE INDUSTRIES, INC.
 

Per:        Authorized Signatory  

 
 
 
WITNESSED BY:
)       )       )       )     Name )       )
OPTIONEE
  Address )       )       )       )     Occupation )    

 


 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
VESTING SCHEDULE
 








 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
 
NOTICE OF EXERCISE
 
TO:          Teckmine Industries, Inc.
1880 Airport Drive
Ball Ground, Georgia  30107
 
This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated _______________, 20__ (the
“Agreement”), between Teckmine Industries, Inc. (the “Company”) and the
undersigned.  The undersigned hereby elects to exercise the Optionee’s options
to purchase ____________________ shares of the common stock of the Company at a
price of US $_____ per share, for aggregate consideration of US $____________,
on the terms and conditions set forth in the Agreement.  Such aggregate
consideration, in the form specified in section 2.8 of the Agreement,
accompanies this notice.
 
The Optionee hereby represents and warrants to the Company that all
representations and warranties set out in the Agreement are true as of the date
of the exercise of the options under the Agreement.
 
The Optionee hereby further represents and warrants to the Company that the
shares are being purchased only for investment and without intention to sell or
distribute such shares.
 
The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:
 
Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
     
City, State, and Zip Code
             
Telephone Number

 
DATED at _____________________________, the _______ day of______________,
_______.


X
Signature
 
(Name and, if applicable, Office)
 
(Address)
 
(City, State, and Zip Code)
 
Fax Number or E-mail Address
 
Social Security/Insurance No.:

 
10

--------------------------------------------------------------------------------